Citation Nr: 0944464	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for lumbosacral 
strain.

2.	Entitlement to service connection for bone spurs of the 
left shoulder.

3.	Entitlement to service connection for a right shoulder 
disability, claimed as degenerative arthritis and/or bone 
spurs, including secondary to residuals arthrotomy right 
elbow.

4.	Entitlement to service connection for degenerative 
arthritis of the right hand.

5.	Entitlement to service connection for an acquired 
psychiatric disorder, including depression.

6.	Entitlement to an increased rating for residuals 
arthrotomy right elbow, currently evaluated as 30 percent 
disabling.

7.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU). 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania,       which 
denied entitlement to the benefits sought. 

During pendency of the appeal, the Veteran has also raised 
the issue of entitlement to a TDIU, which matter is 
inextricably intertwined with the outcome of his claim for 
increased rating for a right elbow disability. The Board will 
assume appellate jurisdiction over the TDIU claim. See 
VAOPGCPREC 6-96 (Aug. 16, 1996).      The Board has also 
recharacterized the claim pertaining to a right shoulder 
disability as above, based on the newly raised theory of 
secondary service connection.

In December 2008, the Veteran's representative provided 
additional evidence consisting of a November 2008 private 
orthopedist's evaluation. The representative further 
requested that the Board review this medical evidence in 
connection with the Veteran's appeal.  The Board will 
consider this statement as a waiver of RO initial 
consideration of the evidence. 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

The issues involving service connection for a right shoulder 
disability and a psychiatric disorder, and an increased 
rating for a right elbow disorder along with a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Lumbosacral strain was not incurred in or aggravated 
during the Veteran's service.

2.	The disorder of bone spurs of the left shoulder was not 
incurred in or aggravated during service.

3.	The Veteran does not currently have degenerative 
arthritis of the right hand.


CONCLUSIONS OF LAW

1.	The criteria for service connection for lumbosacral 
strain are not met.                       38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.	The criteria for service connection for bone spurs of 
the left shoulder are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

3.	The criteria for service connection for degenerative 
arthritis of the right hand          are not met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from February and 
September 2002, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claims on appeal. The April 
2005 Statement of the Case (SOC) explained the general 
criteria to establish claims for service connection. The VCAA 
notice further indicated the joint obligation between VA and 
the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to a March 2008 Supplemental SOC (SSOC) provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letters comported with the timing of notice 
requirement by having preceded issuance of the July 2003 
rating decision on appeal.

The RO/AMC has taken appropriate action to comply with the 
duty to assist              the Veteran through obtaining 
service treatment records (STRs), personnel records and VA 
outpatient treatment records. The Veteran has provided copies 
of additional private medical records, and personal 
statements. He has not requested the opportunity to appear at 
a hearing. There is no indication of any further relevant 
evidence or information which has not been obtained. The 
record as it stands includes sufficient competent evidence to 
decide the claims addressed in the decision below. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112;        38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Lumbosacral Strain

Service medical history does not refer to any form of back 
injury.

The report of a November 1976 VA Compensation and Pension 
examination     does not refer to symptomatology involving 
the lower back.

An April 2001 VA outpatient clinical record observes that due 
to stress the Veteran's degenerative joint disease pain was 
exacerbated, and there was lower back pain resulting from 
mild muscle spasm. On evaluation in July 2002 the assessment 
was of muscular spasms of the lumbosacral spine, with a 
possible mild form of fibromyalgia.

The report of a May 2001 VA orthopedic examination states an 
impression of chronic lumbosacral strain/sprain, with mild 
fatigability.

A November 2004 VA outpatient evaluation indicates an 
assessment of chronic lower back pain with six to seven years 
of insidious onset, progressively worsening over time, with 
symptoms consistent with lumbar paraspinal strain and/or 
degenerative joint disease pain. Records since October 2006 
indicate ongoing participation in a program of physical 
therapy, in part to alleviate low back pain. 
A September 2007 report indicates an impression in part of 
chronic low back pain. Lumbar spine x-rays were recommended, 
although there is no indication of any follow-up. A January 
2008 record indicates an assessment in part of chronic back 
and shoulder pain. 

The preceding does not provide a basis upon which to find 
that service connection for lumbosacral strain is warranted. 
The record is absent competent evidence upon which to 
associate the current diagnosis of lumbosacral strain and 
chronic back pain with the Veteran's service. An essential 
element to establish service connection is a causal nexus 
between a present disability, and an incident of service. See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993), citing Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992) ("A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."); 38 C.F.R. § 3.303(d). 

In this case, there is no documentation of any precipitating 
back injury during service. The Veteran has not alleged the 
occurrence of this type of injury in service to substantiate 
his claim. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (where lay evidence provided is credible and 
competent, the absence of contemporaneous medical 
documentation does not preclude further evaluation as to the 
etiology of the claimed disorder). Absent diagnosis of any 
chronic disease in service, moreover, continuity of 
symptomatology from service to the present would be of 
considerable import to establishing the claim. 38 C.F.R. § 
3.303(b). See also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Here, back problems were not shown during service or 
for decades thereafter. A November 1976 VA examination did 
not identify a back problem. There is no initial diagnosis of 
lumbosacral strain, or similar condition up until an April 
2001 VA outpatient clinical evaluation.  This lengthy period 
(from when the veteran separated from service in 1970 until 
the first showing of a back problem in 2001) without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). Furthermore, the Board finds it 
noteworthy that a November 2004 VA outpatient record 
identified an initial onset of back pain six to seven years 
previously, which indicates an onset well after separation 
from service. Nor for that matter has the Veteran himself 
alluded to having experienced consistent symptoms involving 
the lower back since separation from service. 

There likewise is no medical opinion, VA or private, which 
articulates a causal linkage between a current back 
disability and the Veteran's service. In the absence of any 
obvious or claimed precipitating back injury or other 
circumstance from service, the Board further finds that a 
medical examination to determine the etiology of lumbosacral 
strain would have minimal value and is not necessary.          
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

To the extent the Veteran has provided his own assertions in 
this case, as a layperson he cannot opine on the etiology of 
present low back disorder, inasmuch as this is a medical 
determination not within the purview of lay observation. 
Rather, consistent medical evidence is required to 
demonstrate a causal nexus to service. See Grottveit v. 
Brown,  5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

For these reasons, the Board is denying the claim for service 
connection for lumbosacral strain. The preponderance of the 
evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.         38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bone Spurs of the Left Shoulder

STRs do not refer to any form of shoulder injury.

The report of a November 1976 VA examination does not refer 
to a disability involving the left shoulder.
The report of a May 2001 VA orthopedic examination states an 
impression of bone spurs of the left shoulder with range of 
motion limited and evidence of milder fatigability. 

On a September 2006 VA physical therapy rehabilitation 
outpatient consult the Veteran reported having had bilateral 
shoulder pain on and off for several years. The assessment 
was of significant postural changes resulting in impingement 
of both shoulders.

An MRI of the right shoulder from February 2007 showed a 
focal, full-thickness rotator cuff tear to the anterior 
fibers of the distal supraspinatus tendon at its humeral 
insertion site. A March 2007 orthopedic consult reflects that 
the Veteran was seen for bilateral shoulder pain, worse on 
the left side. The diagnosis pertained to right side rotator 
cuff tear. An MRI of the left shoulder was scheduled, but 
apparently a report of the study is not available. It was 
noted on VA evaluation in April 2007 that there was no 
evidence of a full thickness rotator cuff tear, and there was 
some mild supraspinatus degeneration. 

A September 2007 record indicates a complaint of bilateral 
shoulder pain over several years, with reported history of 
physical therapy and steroid injections in both shoulders. 
The Veteran received continued medical evaluation for a 
confirmed right shoulder rotator cuff tear. Another VA 
evaluation report that month from a physician's assistant 
stated an impression of impingement of the left shoulder.    
The Veteran continued a routine program of physical therapy 
for both shoulders. 

Based upon the foregoing, the criteria for service connection 
for bone spurs of the left shoulder are not met. Initially, 
there is of record a May 2001 VA examiner's diagnosis of bone 
spurs in the left shoulder. However, there is no competent 
evidence to indicate that this constitutes a disorder of 
service origin. There is no documentation or allegation of 
pertinent injury during service. Also absent is ongoing 
symptomatology for more than three decades following service 
discharge. To the extent any physician has opined on the 
etiology of any condition of the shoulders, a September 2006 
VA outpatient record indicates attribution of the claimed 
disorder to postural changes. There is no other basis to 
demonstrate that bone spurs of the left shoulder, or for that 
matter left shoulder impingement, has any objective 
relationship to the Veteran's service.

For these reasons, the Board is denying the claim for service 
connection for bone spurs of the left shoulder. The 
preponderance of the evidence is unfavorable on the claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Degenerative Arthritis of the Right Hand

The Board's review of the medical evidence of record does not 
reveal any competent evidence of the disability claimed. The 
extensive VA outpatient records include records of orthopedic 
evaluation, physical therapy rehabilitation and mental health 
counseling, but with no mention of a right hand disorder. 
Degenerative arthritis of the right hand, or any right hand 
disorder has not been diagnosed on a May 2001 VA orthopedic 
examination. There is no other source of evidence providing 
reference to the disability claimed. Nor has the Veteran 
alleged symptoms of degenerative arthritis that would merit 
additional inquiry into whether he indeed experiences the 
condition described. See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (indicating competency of lay testimony to 
describe symptoms that support a later diagnosis by a medical 
professional).

The conclusion warranted is that the Veteran does not 
presently experience degenerative arthritis of the right 
hand. The current claimed disability therefore        is not 
shown to exist, and the claim cannot be substantiated. The 
first criterion to establish service connection is competent 
evidence of the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability.");  Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").
Since there is no competent evidence of the present 
disability claimed, this claim must be denied. The 
preponderance of the evidence is unfavorable, and application 
of the benefit-of-the-doubt doctrine is not warranted. 38 
U.S.C.A. § 5107(b);         38 C.F.R. § 3.102.


ORDER

Service connection for lumbosacral strain is denied.

Service connection for bone spurs of the left shoulder is 
denied.

Service connection for degenerative arthritis of the right 
hand is denied.


REMAND

Pertinent to the claim for service connection for a right 
shoulder disability, there are VA outpatient records since 
September 2007 which refer to a diagnosis of right shoulder 
rotator cuff tear. 

Thereafter, the November 2008 correspondence from Dr. G.R.H. 
states that the Veteran had undergone arthroscopic rotator 
cuff repair surgery several months previously. There was no 
apparent relief from the surgery. The physician expressed 
concern over a possible retear of the rotator cuff or failure 
of healing after the initial surgery. The physician then 
expressed the opinion that reviewing the record and examining 
the Veteran, he considered the Veteran's current condition 
related to his military service, and also aggravated by 
existing service-related conditions.

In view of this November 2008 physician's statement opining a 
link between right shoulder impairment and an already 
service-connected disability, the Board has recharacterized 
this claim to reflect a theory of secondary service 
connection, i.e., premised upon an etiological relationship 
to service-connected residuals of an arthrotomy right elbow, 
the Veteran's only service-connected disability. See  
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) 
(in reviewing a claim, VA is obliged to consider theories of 
entitlement reasonably raised on the evidence of record).

The Board further finds that a VA medical examination is 
warranted to obtain a more conclusive determination on 
whether a claimed right shoulder disability is causally 
related to service, or the service-connected residuals of an 
arthrotomy right elbow, based upon review of the documented 
medical history in this case. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

On the claim for an increased rating for residuals arthrotomy 
right elbow, a current comprehensive medical evaluation is 
also required. The report of a February 2008 VA examination 
of the joints initially states that the Veteran was a "no 
show for [the] appointment." However, the examiner proceeded 
to offer a summary of examination findings, including right 
elbow range of motion measurement, which would suggest some 
form of evaluation was completed. From the above, there 
simply is no plausible basis to ensure that a thorough 
examination was conducted. Another such examination is 
therefore necessary. See Ardison v. Brown, 6 Vet. App. 405 
(407 (1994) (requiring the conduct of a thorough and 
contemporaneous examination, such that evaluation of the 
claimed disability will be a fully       informed one).

Moreover, further development is warranted on the claim for 
service connection for a psychiatric disorder. As indicated 
in a January 2008 mental health evaluation, VA outpatient 
treatment records reflect a continuing diagnosis of 
depressive disorder. The current record does not resolve 
whether this is associated with events from the Veteran's 
service. There are additional diagnoses indicated of opioid 
dependency in full remission, and marijuana dependency 
active. These latter diagnoses it must be noted cannot serve 
as the basis for any award of service connection. See 38 
U.S.C.A. § 105; 38 C.F.R. § 3.301(d) (precluding service 
connection for a disability that originated due to substance 
abuse, as this is deemed to constitute willful misconduct on 
the part of the claimant).

The relevant service medical history indicates that the 
Veteran in November 1970 underwent an administrative 
discharge due to the diagnosis of passive-aggressive 
personality disorder. During an October 1970 psychiatric 
consult there was mention of considerable hostility from the 
Veteran due to inability to receive medical treatment for his 
right elbow since coming into the service in July 1969. He 
stated that he had learned of the presence of loose bodies in 
his elbow shortly after the four month period had elapsed 
during which he could have been medically separated. The 
Veteran stated that he had been told by two physicians that 
the pain he experienced in his elbow was due to an arthritic 
condition. 

Service personnel records indicate on an October 1970 
psychological evaluation the Veteran gave a history of having 
been AWOL on five occasions. The psychologist observed the 
Veteran had developed an extreme amount of hostility he was 
unable to vent openly. It was noted that consequently he had 
indulged in passive-aggressive behavior evidenced by his 
numerous AWOLs and attitude in refusing to perform military 
duties. Also indicated was an incident in which the Veteran 
had argued with his wife over the telephone and afterwards 
had attempted to kill himself. He had shown other signs of a 
depressed mood. The psychologist recommended that the Veteran 
undergo administrative separation for unsuitability.

In a personal statement provided that month, the Veteran 
indicated that he repeatedly went AWOL to attempt to obtain 
medical care for his injured right elbow, which medical 
personnel in service had continuously denied him.                  
He described how he was refused access to an x-ray of the 
right arm because no one believed the extent of his injuries. 
He stated that when finally given an x-ray after several 
months, his condition had already progressed to the point 
that surgery was necessary to remove loose bodies from the 
right elbow. 

A VA medical examination would clarify whether there is a 
component of a current diagnosed psychiatric disability 
related to service, including to one or more of the events 
that precipitated the Veteran's administrative separation 
from service.              As there is an in-service 
diagnosis of a personality disorder, this generally is a 
developmental defect for which service connection is 
unavailable. 38 C.F.R. § 3.303(c). However, that diagnosis is 
still relevant in that it may show the beginning of a later 
diagnosed syndrome, and also to consider is whether there was 
aggravation of a personality disorder in service by 
superimposed injury, namely, any failure to timely diagnose 
and treat his right elbow disorder in service. See VAOPGCPREC 
82-90 (July 18, 1990).  

There is furthermore on appeal a claim for a TDIU. During 
pendency of the appeal, a May 2005 RO rating decision denied 
such a claim. In June 2005 correspondence, the Veteran 
expressed disagreement with that decision, stating that he 
had lost his trade as a meat cutter due to service-connected 
disability, and could not obtain gainful employment. This 
statement would constitute a Notice of Disagreement (NOD) 
with the denial of benefits, the first stage in filing an 
appeal of a decision to the Board. However, inasmuch as the 
claim is for a TDIU in connection with an already pending 
claim for increased rating for a right elbow disability, the 
Board has the province to take jurisdiction over the TDIU 
issue and consider it on the merits. See VAOPGCPREC 6-96 
(Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447, 
454 (2009) (when a claimant has appealed from the initial 
disability rating assigned for a service-connected 
disability, the determination of whether he is entitled to 
TDIU, including the effective date for that award, is part 
and parcel of the determination of the initial rating for 
that disability). 

The outcome of the TDIU claim will be affected by the 
disposition of the other matters the Board is remanding. 
Consequently, the TDIU claim is inextricably intertwined with 
these additional claims, and a decision on the former must be 
deferred pending adjudication of the latter. See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered). 

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Philadelphia VA Medical Center (VAMC). The 
most recent comprehensive treatment records on file from this 
source are dated from May 2008. The RO should obtain any such 
additional records and associate them with the claims file. 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Philadelphia 
VAMC and request copies of all available 
records of treatment from that facility 
dated since May 2008. All records and 
responses received should be associated 
with the claims file.


2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the etiology of his claimed right shoulder 
disability. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be   
set forth in detail. It is requested that 
the VA examiner opine whether a right 
shoulder disability, previously diagnosed 
as a torn rotator cuff, is at least as 
likely as not (50 percent or greater 
probability) due to an incident of the 
Veteran's military service. The examiner 
should also indicate whether a right 
shoulder disability is etiologically 
related to the service-connected residuals 
of an arthrotomy right elbow. The examiner 
should consider both initial causation of 
the right shoulder disability by the elbow 
disability, and the possibility that the 
Veteran's right shoulder disability has 
been permanently aggravated by the 
service-connected residuals of an 
arthrotomy right elbow. For purposes of 
this analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to 
the natural disease process.

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

3.	Schedule the Veteran for a VA 
examination to determine the current 
severity of the residuals of an arthrotomy 
right elbow. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner indicate all present symptoms 
and manifestations attributable to the 
Veteran's service-connected residuals of 
an arthrotomy right elbow. In examining 
the right elbow disability, the examiner 
should report the complete range of motion 
of the right elbow. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured 
joint is used repeatedly over a period of 
time. The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

4.	Schedule the Veteran for a VA 
psychological examination to determine the 
etiology of his claimed psychiatric 
disorder. The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.         It is requested 
that the VA examiner opine whether a 
current psychiatric disability is at least 
as likely as not   (50 percent or greater 
probability) due to an incident of the 
Veteran's military service. In providing 
the requested determination, the examiner 
may not consider as a current qualifying 
disability any instance of substance 
abuse; nor is substance abuse recognized 
as a qualifying underlying cause of 
psychiatric disability, for VA 
compensation purposes. The VA examiner 
should also address whether the Veteran's 
diagnosed in-service personality disorder 
underwent substantial aggravation due to 
events therein, including prolonged 
difficulty in obtaining any necessary 
medical care for a right elbow injury. 

The examiner should include in the 
examination report  the rationale for any 
opinion expressed. However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

5.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a right shoulder 
disability, claimed as degenerative 
arthritis and/or bone spurs, including 
secondary to residuals arthrotomy right 
elbow; service connection for an acquired 
psychiatric disorder; an increased rating 
for residuals arthrotomy right elbow; and 
a TDIU, based upon all additional evidence 
received. If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


